DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 5, 15 and 18.  Claim 20 has been canceled.  Claim 21 has been added. Claims 7 and 14 were canceled prior to previous office action. Thus, claims 1-6, 8-13, 15-19 and 21 remain pending in this application, of which claims 8-13 and 15-19 have been withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments and amendments filed on 14 September 2022 with respect to:
objection to claims 1-7,
rejections of claim 1 under U.S.C. § 112(a),
rejections of claims 1-6 under U.S.C. § 112(b),
rejections of claims 1-6 under 35 U.S.C. § 103 as being unpatentable over Gervais et al (US Pub. 20150262183 A1) in view of Grassadonia (US Pub. No. 20180005229 A1), in further view of Melgar et al (US Pub. No. 20200184449  A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112 rejections.  However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below. 
Applicant's arguments filed with respect to claims 1-6 regarding the 35 U.S.C. § 103 rejections have been fully considered but are not fully persuasive.
Applicant argues that the prior art of Gervais, Grassadonia and Melgar does not teach:
“identifying, by the device, one or more recurring transactions, associated with a merchant account, based on a transaction period,wherein the one or more recurring transactions are identified based on a plurality of historical transactions identified in the transaction log being associated with the merchant account,” and
“determining, by the device, based on the monitored online activity, and based on the one or more recurring transactions, that a setting associated with a historical transaction of the plurality of historical transactions is not designated for automatic execution;”
Examiner respectfully disagrees.
Gervais discloses:
[0082] In one embodiment, system 140 may be configured to detect a triggering event, such as a transaction a user would likely be interested in making based on, for example, historical or pattern information related to account 612. For example, as discussed above, system 140 may recognize transaction patterns based on a user's historical transactions, the system may identify bills with upcoming due dates and relevant balances, or identify any other likely transaction or transaction parameter based on configuration rules or user profile data.
[0083] In this example, a user may have a credit card bill due August 6th, with a current balance of 1,000 and minimum payment of $10. System 140 may be configured to obtain information comprising this information from the data repository 144, a payment system, user device 104, or other system or source. System 140 may determine one or more relevant transaction parameters (e.g. credit card account as a destination account, current balance, minimum payment, due date, etc.), and generate electronic instructions to prefill a transfer transaction that can be automatically performed or performed in response to a single (or more than one) user input. For example, the disclosed embodiments may configure interface 600 to include content 610 that includes information identifying a destination account 612, a current balance of the account 614, and a transfer amount for a bill payment 616. Content 610 may also include an authorization selection 620 that, when selected, initiates the transfer of the transfer amount to the destination account 612. In the example of FIG. 6A, interface 610 does not include content identifying the source account. In certain embodiments, the source account may be identified in content 610. In this example, system 140 may have determined the source account (e.g., a user checking account, etc.) based on configuration rules set by the user, but does not provide information used to display content that identifies the source account. In other embodiments, the source account may be identified in content 610
And
[0089] By automatically identifying and prefilling portions of web pages, GUIs, and other EFT transaction interfaces with parameter values facilitating EFT transactions, the disclosed embodiments may enable user 110 to more accurately monitor the status of one or more user accounts, as well as the mundane, but often numerous, electronic funds transfers that facilitate user 110's electronic transactions (e.g., prescheduled electronic bill payments, online purchases linked to user 110's checking account, purchase transactions using a credit card account within user 110's mobile wallet, etc.). Further, by automatically prefilling portion of the EFT transaction interfaces without user input, the disclosed embodiments reduce a time required by user 110 to identify and specify appropriate values of the parameters supporting the electronic funds transfers.(emphasis added)
Examiner maintains that the cited paragraphs, with emphasis added, teach the disclosed limitations.  Also, Examiner has cited additional prior art in the revised § 103 rejections. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Claim 4 is objected to because it is not clear what the Applicant means to convey.  Perhaps the Applicant means to convey:
Claim 4. The method of claim 1 wherein executing the account transaction is further based on satisfying a threshold for performing the transaction.
For purposes of examination, the claim will be interpreted accordingly. Correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in the limitations:
determining, by the device, based on the monitored online activity, and based on the one or more recurring transactions, that a setting associated with a historical transaction of the plurality of historical transactions is not designated for automatic execution; and
determining, by the device, that an upcoming transaction associated with the historical transaction is not scheduled to be processed;
it is not clear what the distinction is between a transaction being “not designated for automatic execution” and the upcoming transaction being “not scheduled to be processed”.  Further the metes and bounds of the term “to be processed” are not clear in that it is in contrast to “being executed”.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-6 and 21 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al (US Pub. 20150262183 A1) in view of Cohn et al (US Patent No. 11,176,558 B1), in further view of Melgar et al (US Pub. No. 20200184449  A1).
Regarding claim 1, Gervais teaches methods and system for providing automated transaction assistance [0006]. The system may include detecting an event that triggers an account transfer transaction [Id.].  He teaches:
receiving, by a device, a preauthorization that is associated with configuring level of access for accessing information associated with a transaction account of a user - [0006], [0007], [0023], [0057], [0060] and [0074];
configuring, based on the preauthorization, the device to have limited access to the transaction account – [0057];
monitoring, by the device and based on the preauthorization, a transaction log of the transaction account – [0064], [0066] and [0067];
identifying, by the device, one or more recurring transactions, associated with a merchant account, based on a transaction period wherein the one or more recurring transactions are identified based on a plurality of historical transactions identified in the transaction log being associated with the merchant account – [0082], [0083] and [0089];
monitoring, by the device and based on access information associated with configuring the device to monitor online activity associated with the user and the merchant account, the online activity – [0006]-[0008], [0064], [0066]-[0068];
determining, by the device, based on the monitored online activity, and based on the one or more recurring transactions, that a setting associated with a historical transaction of the plurality of historical transactions is not designated for automatic execution – [0082], [0083] and [0089] “online purchases linked to user 110's checking account”;
performing, by the device, at least one of:     sending a first notification to another device associated with the user to indicate that the transaction has been executed - [0006], [0007], [0008] and [0060] and [0108]., or     sending a second notification to a platform that is associated with the merchant account to indicate that the transaction is associated with the user - [not chosen].
Gervais teaches automatically identifying values of one or more parameters that facilitate a triggered EFT transaction, such as a source account, a destination account, and/or a transfer amount [0096].
Gervais does not explicitly disclose:
determining, by the device, that an upcoming transaction associated with the historical is not scheduled to be processed; and
causing, by the device, based on determining that the setting is not designated for automatic execution, and based on determining that the upcoming transaction is not scheduled to be processed, an account transaction associated with the upcoming transaction to be automatically executed before a transaction period associated with the merchant account expires.
However, Cohn teaches systems and methods for electronic scheduling of payment transaction submissions over an electronic payments network [col. 1 lines 40-45].  He teaches providing for automatic scheduling of transaction payment requests based on historical transaction payment processing results [col. 3 lines 55-65].  He teaches creating a dataset of processing results which includes historical transaction data that can be correlated to one of more factors such as a Reason Response Code (RRC)  from a previous payment transaction, a Bank Identification Number (BIN) , a time of day , and a Merchant Category Code (MCC) [col. 8 lines 30-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include automatic scheduling of transaction payment requests based on historical transaction payment processing results as taught by Cohn in order to increase the likelihood of successful authorization of the transaction payment requests - Cohn [col. 3 lines 55-65].
Neither Gervais nor Cohn explicitly discloses:
creating, by the device, a transaction entry that corresponds to the transaction in the transaction log.
However, Melgar teaches a money transfer network system which provides money transfer services that enable multiple users in money transfer transactions as either a sending party or a receiving party  [0004].  He teaches a staged money transfer transaction service and system comprising a database storing scheduling information associated with a recurring money transfer transaction [0006]. The scheduling information may identify a frequency for the recurring money transfer transaction, a due date for the recurring money transfer transaction, and a lead time for sending a notification to each of the at least two senders [Id].  He teaches a transaction log which includes entries for each money transfer transaction initiated using the system [0021]. The transaction log may include entries for each money transfer transaction that was completed successfully (e.g., the funds of the money transfer transaction were received by the receiving party), as well as entries for each money transfer transaction that was not completed successfully (e.g., money transfer transactions where the funds were not received or picked up by the receiving party, money transfer transactions that were not able to be completed because the sender provided incorrect information, money transfer transactions that were not executed because the amount of funds provided to fund the money transfer transaction were insufficient or less than the send amount, and the like) [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include a transaction log with entries for each money transfer transaction that was either completed or not as taught by Melgar because it improves the performance of money transfer services - Melgar [0004].
Regarding claim 2, Gervais teaches receiving the preauthorization as being in association with a verification process that authenticates that the user provided the preauthorization - [0099].
Regarding claim 3, Gervais does not explicitly disclose the historical transaction as corresponding to a “recent” historical transaction of the plurality of historical transactions.
However, Cohn teaches a submission schedule may identify the current day or may identify any of a day of the week for submission of one or more authorization requests, a day of the month for submission of authorization requests, or a periodic schedule for submission of authorization requests [col. 7 lines 47-55].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include a periodic schedule for submission of authorization requests as taught by Cohn because it improves the system and makes it cost effective.
Regarding claim 4, Gervais teaches:
determining that a status of the transaction account satisfies a threshold for performing the transaction – [0045], and [0063], and
causing, based on the status of the transaction account satisfying the threshold, the account transaction to be automatically executed – [Id.].
Regarding claim 5, Gervais teaches the transaction period being determined according to  the one or more recurring transactions – [0069].
Regarding claim 6, Gervais teaches causing the account transaction to be automatically executed as further comprising scheduling an execution of a transaction corresponding to the upcoming transaction – [0032] and [0089].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gervais in view of Cohn, in further view of Melgar, in further view of Patrni et al (US Pub. No. 20200027083 A1).
Regarding claim 21, neither Gervais, Cohn nor Melgar explicitly discloses the preauthorization being associated with authorizing the device to execute transactions that satisfy a threshold transaction amount, and wherein the preauthorization is associated with at least one of: identifying merchant accounts, or transaction accounts associated with the user that the device may access.
However, Patrni teaches electronic systems and computerized methods for preauthorizing transactions and processing preauthorized transactions [0002].  He teaches preauthorizing a transaction between a consumer and a merchant for purchasing merchandise from the merchant using a consumer electronic device [0020].  He teaches using the consumer electronic device for preauthorization of payment based on “determin[ing] if the available balance is sufficient for the transaction amount” in a consumer account [0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include preauthorizing a transaction based on an available balance is sufficient for the transaction amount as taught by Cohn because it improves the system and makes it cost effective.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kurniadi et al:  “SERVER DEVICE CONFIGURATIONS BASED ON MACHINE LEARNING”, (US Pub. No. 20170032343 A1) - see [0090] regarding recurring payment data
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692